

116 S3676 IS: Access to Credit for Small Businesses Impacted by the COVID–19 Crisis Act of 2020
U.S. Senate
2020-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3676IN THE SENATE OF THE UNITED STATESMay 11, 2020Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo extend certain temporary credit union provisions enacted under the CARES Act, to include an exception for disaster area member business loans made by insured credit unions, and for other purposes.1.Short titleThis Act may be cited as the Access to Credit for Small Businesses Impacted by the COVID–19 Crisis Act of 2020.2.Temporary credit union provisions(a)Temporary credit union provisions(1)Extension of sunsetSection 4016(b)(2) of the CARES Act (12 U.S.C. 1795a note) is amended by striking December 31, 2020 and inserting December 31, 2021.(2)Conforming amendmentSection 307(a)(4)(A) of the Federal Credit Union Act (12 U.S.C. 1795f(a)(4)(A)) is amended by striking December 31, 2020 and inserting December 31, 2021.(b)Exception for disaster area member business loans made by insured credit unions(1)In generalSection 107A(c)(1)(B) of the Federal Credit Union Act (12 U.S.C. 1757a(c)(1)(B)) is amended—(A)in clause (iv), by striking or at the end;(B)in clause (v), by striking the period and inserting ; or; and(C)by adding at the end the following:(vi)made by an insured credit union that has received a composite rating of either 1 or 2 under the Uniform Financial Institutions Rating System or an equivalent rating under a comparable rating system, the proceeds of which will be used to aid in the recovery from the COVID–19 pandemic, if—(I)the extension of credit is being made during the period beginning on the date of enactment of this clause and ending 1 year after the termination date of the emergency declared by the President on March 13, 2020, under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act relating to the Coronavirus Disease 2019 (COVID–19) pandemic); and(II)the extension of credit does not threaten the safety and soundness of the insured credit union..(2)RulemakingNot later than the end of the 30-day period beginning on the date of the enactment of this Act, the National Credit Union Administration Board shall issue an interim final rule to define—(A)when an extension of credit aids in the recovery from the COVID–19 pandemic for purposes of section 107A(c)(1)(B)(vi) of the Federal Credit Union Act (as added by paragraph (1)); and(B)when such extension of credit does not threaten the safety and soundness of the applicable insured credit union.